The court incorporates by reference in this paragraph and adopts as the findings and orders of this court
the document set forth below. This document was signed electronically on December 3, 2019, which may be
different from its entry on the record.




IT IS SO ORDERED.

Dated: December 3, 2019




                             UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF OHIO
                                   CLEVELAND DIVISION

 In Re:                                                     Case No. 18-12231

 Alan D. Miyashiro
                                                            Chapter 13
 Jennifer L Miyashiro

 Debtors.                                                   Judge Arthur I. Harris

  AGREED ORDER GRANTING MOTION FOR RELIEF FROM AUTOMATIC STAY
   OF REAL PROPERTY LOCATED AT 956 AUSTIN AVENUE, AKRON, OH 44306

          This matter is set before the Court upon U.S. Bank Trust National Association, as Trustee

of the Igloo Series IV Trust’s (“Movant”) Motion for Relief from the Automatic Stay (“Motion”)

(Doc. No. 30) submitted to the Court, which demonstrates that Movant holds a security interest in

the real property located at 956 AUSTIN AVENUE, AKRON, OH 44306 (“Property) and that, per

the Debtors’ Chapter 13 Plan filed April 13, 2018, the intent is to surrender the Property to the

Movant. The parties agree that the Debtors are surrendering the property. Upon the entry of this

Agreed Order, Movant is prohibited from filing a deficiency Proof of Claim for any remaining

deficiency balance.




18-12231-aih         Doc 32       FILED 12/03/19          ENTERED 12/03/19 15:39:40                  Page 1 of 2
       IT IS, THEREFORE ORDERED that the Motion is granted. The automatic stay imposed

by §362 of the Bankruptcy Code is terminated with respect to Movant, its successors and assigns

as to the property known as a 956 AUSTIN AVENUE, AKRON, OH 44306. In the event that this

bankruptcy converts to a Chapter 7 or is dismissed, Relief from Stay remains.

                                                  ###

 SUBMITTED AND APPROVED BY:

 /s/ Molly Slutsky Simons
 Molly Slutsky Simons (0083702)
 Sottile & Barile, Attorneys at Law
 394 Wards Corner Road, Suite 180
 Loveland, OH 45140
 Phone: 513.444.4100
 Email: bankruptcy@sottileandbarile.com
 Attorney for Movant

 /s/ Debra E. Booher
 Debra E. Booher (47804)
 1350 Portage Trail
 Cuyahoga Falls, OH 44223
 Phone: 330-253-1555
 Email: charlotte@bankruptcyinfo.com
 Attorney for Debtor(s)
(Per Authorization Received on 11/28/19)

COPIES TO:
Debra E. Booher, Debtors’ Counsel, at charlotte@bankruptcyinfo.com (VIA ECF MAIL)
Lauren A. Helbling, Trustee, at ch13trustee@ch13cleve.com (VIA ECF MAIL)
Office of the U.S. Trustee, at (registeredaddress)@usdoj.gov (VIA ECF MAIL)
Alan D. Miyashiro, Debtor, 25695 Mill Street, Olmsted Falls, OH 44138 (VIA U.S. MAIL)
Jennifer L Miyashiro, Debtor, 25695 Mill Street, Olmsted Falls, OH 44138 (VIA U.S. MAIL)




18-12231-aih     Doc 32     FILED 12/03/19      ENTERED 12/03/19 15:39:40         Page 2 of 2
